Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 10/21/2019 is made of record.  Claims 3, 5-11 are amended; and claims 1-12 are currently pending in the application.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Owada et al (US 2015/0291767 A1).
Regarding claim 1, Owada et al disclose polycarbonate composition containing a polycarbonate resin containing an aliphatic carbonate repeating unit (A) derived from aliphatic dihydroxy compound and a glass filler (abstract).  The aliphatic carbonate repeating unit is represented by the formula - 
    PNG
    media_image1.png
    64
    204
    media_image1.png
    Greyscale
 wherein X1 represents a divalent aliphatic hydrocarbon group having 2 to 20 carbon atoms or a divalent alicyclic hydrocarbon group having 4 to 22 carbon atoms and the divalent aliphatic hydrocarbon group and the alicyclic hydrocarbon group may each contain at least one heteroatom selected from O, N, S and at least one halogen selected from F, Cl, Br and I atom (paragraphs 0021-0022) which reads on the repeating unit A-1 in 2, 4.0 mass% of Al2O3 (i.e. reads on the amount of Al2O3 in present claim 1), 7.1 mass% CaO (i.e. reads on the amount of CaO in present claim 1), 4.0 mass% of B2O3 (i.e. reads on the amount of B2O3 in present claim 1), 3.0 mass% of MgO (i.e. reads on the amount of MgO in present claim 1), 10.9 mass% of Na2O, 0.0 mass% of ZnO (i.e. reads on the amount of ZnO in present claim 1), 0.0 mass% of SrO (i.e. reads on the amount of SrO in present claim 1), 0.0 mass% of BaO (i.e. reads on the amount of BaO in present claim 1), 0.0 mass% of TiO2 (i.e. reads on the amount of TiO2 in present claim 1), 0.0 mass% of LiO2 (i.e. reads on the amount of LiO2 in present claim 1), 0.0 mass% of K2O (i.e. reads on the amount of K2O in present claim 1).  The refractive index of glass filler for light having a wavelength of 589.3 nm is 1.509 (paragraph 0205 and Table 2) which falls within the presently claimed refractive index of glass filler for light having a wavelength of 589.3 nm.  The refractive index of polycarbonate, in production example 1, for light having a wavelength of 589.3 nm is 1.509 (Table 1 - i.e. falls within the presently claimed refractive index of polycarbonate resin for light having a wavelength of 589.3 nm).  The difference in refractive index between glass filler and polycarbonate resin is 0.003 or less for light having a wavelength of 486.1 nm, 0.001 or less for light having a wavelength of 589.3 nm and 0.001 or less for light having a wavelength of 656.3 (paragraph 0167) which reads on the difference in refractive index between polycarbonate based resin and the glass filler in present claim 1.  It is noted that ZrO2 and CsO are present in amounts of 0.0 mass% and therefore not required.
Owada et al differ with respect to the amount of SiO2; amount of Na2O; and total content of Li2O, Na2O, K2O and CsO.
However, regarding amount of SiO2, Owada et al in the general disclosure teach that if the content of SiO2 is less than 50 mass%, it may become difficult to adjust the 2 is preferably from 55 to 75 mass% (paragraph 0027).  Therefore, in light of the teachings in general disclosure of Owada et a, it would have been obvious to one skilled in art prior to the filing of present invention, to include SiO2 in overlapping amounts of 55 to 70 mass%, for above mentioned advantages.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
Regarding amount of Na2O, Owada et al in the general disclosure teach that Na2O is an optional component.  When the content of Na2O exceeds 15 mass%, water resistance of the glass reduces and alkali is liable to be eluted.  The eluted alkali component hydrolyzes the polycarbonate resin to reduce its molecular weight, which is responsible for reductions in properties of molded article of the resin composition. From this view point, the content of Na2O is preferably from 0 to 5 mass% (paragraph 0036).  Therefore, in light of the teachings in general disclosure of Owada et a, it would have been obvious to one skilled in art prior to the filing of present invention, to include Na2O in the preferred range of 0 to 5 mass%, for above mentioned advantages.  
Regarding total content of Na2O, K2O, Li2O and CsO, Owada et al in the general disclosure teach that total content of Na2O, K2O, and Li2O is 0 to 15 mass%.  When the total content of Na2O, K2O, and Li2O exceeds 15 mass%, water resistance of the glass reduces and alkali is liable to be eluted.  The eluted alkali component hydrolyzes the polycarbonate resin to reduce its molecular weight, which is responsible for reductions in properties of molded article. From this view point, the total content of Na2O, K2O, and Li2O is preferably 0 to mass% (paragraph 0038).  It is noted that Cs2O is not included in the glass filler of Owada et al and is therefore present in amounts of 0%.  Therefore, in 2O, K2O, Li2O, and Cs2O in the overlapping range of 0 to 5 mass%, for above mentioned advantages.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
Regarding claim 2, Owada et al teach that polycarbonate resin has a molar ratio (A/B) of the aliphatic carbonate repeating unit (A) to aromatic carbonate repeating unit (B) is a range of 100/0 to 0.5/99.5 (paragraph 0023).
Regarding claim 3, see examples wherein the polycarbonate resin is obtained from 1,4-cyclohexanedimethanol, isosorbide and tricyclodecane dimethanol (see Table 1 and paragraphs 0194-0197).
Regarding claim 4, see production example 2, wherein isosorbide and CHDM are used in amounts of 0.561 mol each (i.e. isosorbide is used in amounts of 50 mol% and reads on the ratio of repeating unit of general formula a-3 to repeating unit of (A-1) is 40 mol% or more in present claim 4).
Regarding claim 5, see production example 5, wherein the total amount of SiO2 and Al2O-3 in the glass filler is 75 mass% (Table 2).
Regarding claim 6, Owada et al teach that glass filler can be used in various forms such as glass fibers, glass powder, glass flake, milled fibers and glass beads (paragraph 0045).
Regarding claim 7, Owada et al teach that the Abbe number of the glass filler is preferably 45 or more (paragraph 0169) and in production example 5 is 63.6 (Table 2).  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim
Regarding claim 8, see example 1, of Owada et al, wherein molded article is formed from a composition that comprises 90 mass% of polycarbonate and 10 mass% of glass filler (see Table 3).
Regarding claims 9 and 10, given that refractive index of polycarbonate and glass filler differ by the present claimed values at wavelengths of 486.1 nm, 589.3 nm, and 656.3 nm, and the composition of present claims is obvious based on the teachings in Owada et al, one skilled in art prior to the filing of present application would have a reasonable basis to expect differences between the refractive indices of polycarbonate and glass filler to fall within the claimed range of 0.005 or less and 0.003 or less for light having a wavelength of 407 nm and 785 nm, respectively.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claims 11 and 12, see example 1, of Owada et al, wherein the molded article formed from a composition comprising 90 mass% of polycarbonate and 10 mass% of glass filler exhibits total light transmittance of 87.2% and haze value of 6.9%.

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: specifically, Sekine (US 2007/0179237 A1) teaches a glass fiber which can improve the refractive index of glass fiber to the same level as a polycarbonate and maintain the transmittance of a molded product after the fiber is reinforced (abstract); 	Sekine (US 2007/0112123 A1) teaches a glass filler for a polycarbonate resin whereby the refractive index of glass filler can be improved to the same level as a polycarbonate resin and the transparency of a molded product after .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KARUNA P REDDY/Primary Examiner, Art Unit 1764